Citation Nr: 0115817	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from February 1982 to 
November 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board finds that additional medical development to 
evaluate the appellant's sole-service-connected disability, 
post traumatic stress disorder (PTSD), rated 70 percent 
disabling, would prove useful in this case, and is consistent 
with VA's duty to assist.  In this particular case, review of 
the evidence discloses that the appellant was last examined 
by VA for compensation purposes in February 2000.  However, 
since that examination, she has reported receiving additional 
outpatient therapy for her psychiatric symptoms on a weekly 
basis.  See VA Form 9, dated December 11, 2000.  Records in 
the file indicate that she has been treated at the 
Birmingham-VA Medical Center (in the "Woman's Sharing 
Group"), and that she was last seen in April 2000.  The 
appellant also indicated on her Form 9 that her therapist 
told her that her Global Assessment of Functioning (GAF) 
score would be lower than 50 (which she was given at the time 
of the February 2000 examination) because of the problems she 
was recently dealing with.  She argues that she is totally 
disabled and unemployable due to her PTSD, and while it is 
shown that she has experienced impairment due to PTSD 
(problems with nightmares and flashbacks), the findings on 
the February 2000 VA examination reflect current and 
significant psychiatric impairment due to a nonservice-
connected psychiatric disability, schizoaffective disorder, 
which was the primary Axis I diagnosis on that examination.

In view of the fact that the February 2000 VA examination did 
not have benefit of findings/opinions regarding employability 
based on a review of the evidence in the claims file, or a 
social and industrial survey to corroborate any findings 
regarding her inability to work due to PTSD, the Board 
concludes that a new VA examination should be conducted to 
ensure compliance with the law, VA regulations and precedent 
decisions of the U. S. Court of Appeals for Veterans Claims.  
See Massey v. Brown, 7 Vet. App. 204 (1994); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses level of impairment since previous 
examination).  The new examination ordered by this remand is 
to be conducted following completion of a social and 
industrial survey.

The RO is advised that its readjudication of the appealed 
claim must be in accord with VA's duty-to-notify and duty-to-
assist obligations under the newly amended versions of 
38 U.S.C.A. §§ 5103A and 5107(a).  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
he was last seen at the Birmingham-VA 
Medical Center in April 2000, as shown by 
the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  This 
inquiry should include directly 
contacting the Birmingham-VA Medical 
Center and requesting copies of all 
outpatient therapy reports dating from 
April 2000 to the present.  With respect 
to any non-VA health care providers 
identified by the appellant, the RO 
should request her authorization to 
release any indicated private medical 
records.  Upon receipt of her signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  A social and industrial survey should 
be conducted by the RO.  Family members, 
former coworkers and supervisors, members 
of the community and the appellant should 
be interviewed.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the PTSD on the appellant's 
ability to secure or follow a 
substantially gainful occupation.

3.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
compensation/fee-basis psychiatric 
examination to determine the nature and 
extent of impairment caused by her 
service-connected PTSD.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of her recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score for her PTSD, consistent with the 
criteria in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from her 
PTSD is requested.  Specifically, the 
examiner should describe what types of 
employment activities would be limited 
due solely to the appellant's service-
connected PTSD, bearing in mind the 
findings of the social/industrial 
assessment and her entire social-medical 
history, particularly, the degree of 
industrial impairment caused by her 
nonservice-connected schizoaffective 
disorder.  The report of the examination 
and the social/industrial assessment 
should be thereafter associated with the 
claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising her of the consequences 
of failure to report for the examination.  
If she fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should take any additional 
action necessary to comply with the duty-
to-notify and duty-to-assist provisions 
of the VCAA.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and her 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on her 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


